

ASSET PURCHASE AGREEMENT
 
THIS AGREEMENT dated for reference the 24th day of April, 2010.
 
AMONG:
 
ANKUR SCIENTIFIC ENERGY TECHNOLOGIES PRIVATE LIMITED,
 
A company incorporated under the Indian Companies Act, 1956 with it’s registered
office at `ANKUR’,  Near Old Sama Jakat Naka, Sama Road, Baroda-390008, Gujarat,
India
 
 (herein called the “Vendor”)
 
AND:
 
CLENERGEN CORPORATION, a corporation existing under the laws of the State of
Nevada with its executive office at 6165 NW 123rd Coral Lane, Florida 33076.
 
(herein called the “Purchaser”)
 
WHEREAS:
 
A.           The Vendor is in the business of providing and installing equipment
for use in a waste to energy facility suitable for accommodating Biomass.
 
B.           The Vendor has agreed to sell and install and the Purchaser has
agreed to purchase the assets set out in Schedule 1 (the “Purchased Assets”).
 
C.           The Purchase Price for the Purchased Assets will be payable as set
out in Clause 3 of this Agreement.
 
NOW THEREFORE in consideration of the premises and the respective covenants,
agreements representations, warranties and indemnities of the parties herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged) the parties hereto covenant and
agree as follows:
 
1.
DEFINED TERMS

 
1.1
For the purposes of this Agreement, unless the context otherwise requires, the
following terms will have the respective meanings set out below and grammatical
variations of such terms will have corresponding meanings:

 
 
(a)
“Affiliate” has the meaning given to that term in the Securities Act of 1933, as
amended, and the Rules and Regulations of the Securities and Exchange Commission
promulgated thereunder;

 
 
(b)
“Associate” has the meaning given to that term in the Securities Act of 1933, as
amended, and the Rules and Regulations of the Securities and Exchange Commission
promulgated thereunder;

 
 
(c)
“Purchased Assets” means the assets as described in Recital B and Schedule 1 of
this Agreement;

 
 
(d)
“Business Day” means any day which is not a Saturday, Sunday or statutory
holiday in Texas, United States of America;

 
 
(e)
“Closing” means the completion of the transactions contemplated in this Asset
Purchase Agreement;


 

--------------------------------------------------------------------------------

 
 
 
(f)
“Closing Date” means  such date as the Vendor and the Purchaser may mutually
determine;

 
 
(g)
“Contract” means any agreement, indenture, contract, lease, deed of trust,
license, option, instrument or other commitment, whether written or oral;

 
 
(h)
“Encumbrance” means any encumbrance, lien, charge, hypothec, pledge, mortgage,
title retention agreement, security interest of any nature, adverse claim,
exception, reservation, easement, right of occupation, any matter capable of
registration against title, option, right of pre-emption, privilege or any
Contract to create any of the foregoing;

 
 
(i)
”Licenses” means all licenses, permits, approvals, consents, certificates,
registrations and authorizations (whether governmental, regulatory, or
otherwise) required for the conduct in the ordinary course of the uses to which
the Purchased Assets have been put;

 
 
(j)
“Losses” means, in respect of any matter, all claims, demands, proceedings,
losses, damages, liabilities, deficiencies, costs and expenses (including,
without limitation, all legal and other professional fees and disbursements,
interest, penalties and amounts paid in settlement) arising directly or
indirectly as a consequence of such matter and actually incurred by a party
entitled to be indemnified hereunder, net of (i) any tax adjustments, benefits,
savings or reductions to which such indemnified party is entitled resulting from
such matter, and (ii) any insurance proceeds, in either case to which such
indemnified party is entitled by virtue of such claims, demands, proceedings,
losses, damages, liabilities, deficiencies, costs and expenses;

 
 
(k)
“Purchase Price” means the purchase price as set out in Clause 3 issuable by the
Purchaser to the Vendor for the Purchased Assets and the installation of the
Purchased Assets; and

 
 
(l)
“Transaction” means the sale and installation of the Purchased Assets from the
Vendor to the Purchaser in exchange for the Purchase Price.

 
1.2
Currency.  Unless otherwise indicated, all dollar amounts in this Agreement are
expressed in United States funds.

 
1.3
Sections and Headings.  The division of this Agreement into Articles, sections
and subsections and the insertion of headings are for convenience of reference
only and will not affect the interpretation of this Agreement.  Unless otherwise
indicated, any reference in this Agreement to an Article, section, subsection or
Schedule refers to the specified Article, section or subsection of or Schedule
to this Agreement.

 
1.4
Number, Gender and Persons.  In this Agreement, words importing the singular
number only will include the plural and vice versa, words importing gender will
include all genders and words importing persons will include individuals,
corporations, partnerships, associations, trusts, unincorporated organizations,
governmental bodies and other legal or business entities of any kind whatsoever.

 
1.5
Accounting Principles.  Except as otherwise stated, any reference in this
Agreement to generally accepted accounting principles refers to generally
accepted accounting principles that have been established in the United States
of America, including those approved from time to time by the American Institute
of Certified Public Accountants or any successor body thereto.

 
1.6
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral.  There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as herein provided.

 
1.7
Time of Essence.  Time will be of the essence of this Agreement.


 
- 2 -

--------------------------------------------------------------------------------

 
 
1.8
Applicable Law.  This Agreement will be construed, interpreted and enforced in
accordance with, and the respective rights and obligations of the parties will
be governed by, the laws of the State of Nevada and the federal laws of the
United States of America applicable therein, and each party irrevocably and
unconditionally submits to the non-exclusive jurisdiction of the courts of such
state and all courts competent to hear appeals there from and waives, so far as
is legally possible, its right to have any legal action relating to this
Agreement tried by a jury.

 
1.9
Amendments and Waivers.  No amendment or waiver of any provision of this
Agreement will be binding on either party unless consented to in writing by such
party.  No waiver of any provision of this Agreement will constitute a waiver of
any other provision, nor will any waiver constitute a continuing waiver unless
otherwise provided.

 
1.10
Schedules.  The following Schedules are attached to and form part of this
Agreement: All terms defined in the body of this Agreement will have the same
meaning in the Schedule attached hereto.



Schedule 1
Description of Purchased Assets
Schedule 2
Permits and Licenses
Schedule 3
Intellectual Property
Schedule 4
Legal and Regulatory Proceedings
Schedule 5
Consents
Schedule 6
Subscription Agreement for Pledged Shares

 
2.
PURCHASE AND SALE

 
2.1
Subject to the terms and conditions of this Agreement, effective as at the
Closing Date the Vendor will sell, transfer, and assign to the Purchaser and the
Purchaser agrees to purchase from the Vendor, free and clear of all Encumbrances
the Purchased Assets.

 
2.2
Subject to the terms and conditions of this Agreement, effective as at the
Closing Date the Vendor will deliver and install the Purchased Assets at the
Purchaser’s specified location in Phillipines.

 
3.
PURCHASE PRICE AND ALLOCATION

 
3.1
The Purchase Price payable by the Purchaser to the Vendor for the Purchase
Assets shall be an aggregate of INR 34,652,000 FOB Mumbai for onward shipment to
the designated location of the Purchaser in Phillipines. The price shall be paid
to the Vendor in USD at a rate of exchange as may be determined mutually between
the Purchaser and Vendor at the time of the Purchase making payments to the
Vendor.

 
 
(a)
2% of the value of the contract on or before May 30th, 2010;

 
 
(b)
3% of the value of the contract on or before June 15, 2010;

 
 
(c)
5% of the value of the contract on or before June 30, 2010;

 
 
(d)
90% of the value of the contract by an Irrevocable Letter of Credit (L/C) drawn
in favour of the Vendor from a prime bank with such conditions as may be agreed
upon between the Purchaser and the Vendor . L/C to be opened by the Purchaser in
favour of the Vendor on or before May 31, 2010.

 
 (each, a “Payment” and each date, a “Payment Date”)

 
- 3 -

--------------------------------------------------------------------------------

 
 
4.
CLOSING, POSSESSION, AND NO ADJUSTMENTS

 
4.1
The Closing will take place on the Closing Date at the offices of the Vendor, or
at such other place, date, and time as may be mutually agreed upon by the
parties hereto.

 
4.2
The Vendor will deliver possession of the Purchased Assets, free of any other
claim to possession and any tenancies, to the Purchaser on the Closing Date.

 
4.3
Provided that there has been no material misrepresentation on the part of the
parties to this agreement and all of their respective obligations under this
Agreement have been fulfilled, there will be no adjustment of the Purchase Price
for any reason whatsoever.

 
5.
REPRESENTATIONS AND WARRANTIES OF THE VENDOR

 
5.1
The Vendor represents and warrants to the Purchaser, with the intent that the
Purchaser will rely thereon in entering into this Agreement and in concluding
the transactions contemplated hereby, as follows:

 
 
(a)
the execution and delivery of this Agreement and the completion of the
transaction contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of the Vendor, and this Agreement
constitutes a valid and binding obligation of the Vendor enforceable against the
Vendor in accordance with its terms; except as enforcement may be limited by
bankruptcy, insolvency and other laws affecting the rights of creditors
generally and except that equitable remedies may be granted only in the
discretion of a court of competent jurisdiction;

 
 
(b)
except as will be remedied by the consents, approvals, releases, and discharges
described in Schedule 5 - Consents attached hereto, neither the execution and
delivery of this Agreement nor the performance of the Vendor’s obligations
hereunder will:

 
 
(i)
violate or constitute default under any order, decree, judgment, statute,
by-law, rule, regulation, or restriction applicable to the Vendor, the Purchased
Assets, or any contract, agreement, instrument, covenant, mortgage, or security,
to which the Vendor is a party or which are binding upon the Vendor,

 
 
(ii)
to the knowledge of the Vendor, result in any fees, duties, taxes, assessments,
penalties or other amounts becoming due or payable by the Purchaser under any
sales tax legislation. .

 
 
(iii)
give rise to the creation or imposition of any Encumbrance on any of the
Purchased Assets,

 
 
(iv)
violate or constitute default under any license, permit, approval, consent or
authorization held by the Vendor, or

 
 
(v)
violate or trigger any liability on behalf of the Purchaser pursuant to any
legislation or agreement governing the sale of the Purchased Assets by the
Vendor.

 
 
(c)
the Vendor owns and possesses and has good and marketable title to the Purchased
Assets free and clear of all Encumbrances of every kind and nature whatsoever;

 
 
(d)
to the knowledge of the Vendor, the Purchased Assets are in good working order
and in a functional state of repair and to the best of the knowledge of the
Vendor there are no latent defects thereto;


 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(e)
no person other than the Purchaser has any written or oral agreement or option
or any right or privilege (whether by law, pre-emptive or contractual) capable
of becoming an agreement or option for the purchase or acquisition from the
Vendor of any of the Purchased Assets;

 
 
(f)
except as otherwise provided herein, this Agreement discloses all contracts,
engagements, and commitments, whether oral or written, relating to the Purchased
Assets including in particular contracts, engagements, and commitments:

 
 
(i)
out of the ordinary course of business,

 
 
(ii)
which entail the payment of in excess of $10,000.00 during any one year period,

 
 
(iii)
respecting ownership of or title to any interest or claim in or to any real or
personal property making up the Purchased Assets,

 
 
(iv)
respecting any agreement of guarantee, support, indemnification, assumption or
endorsement of, or any similar commitment with respect to, the obligations,
liabilities (whether accrued, absolute, contingent or otherwise) or indebtedness
of any other person except for cheques endorsed for collection in the ordinary
course of the business;

 
 
(v)
any confidentiality, secrecy or non-disclosure contract, (whether the Vendor is
a beneficiary or obligant thereunder) relating to any proprietary or
confidential information or any non-competition or similar contract;.

 
 
(vi)
there has not been any default in any obligation or liability in respect of said
contracts, engagements, or commitments by the Vendor and the Vendor has
performed all of the material obligations required to be performed by it and is
entitled to all benefits under any contracts;

 
 
(vii)
there has not been any amendment, modification, variation, surrender, or release
of said contracts, engagements, and commitments; and

 
 
(viii)
each of said contracts, engagements, and commitments is in good standing and in
full force and effect and the Vendor has performed all of the material
obligations required to be performed by it and is entitled to all benefits
thereunder, and is not in default or alleged to be in default in respect of any
material contract or any other contracts, engagements or commitments provided
for in this Agreement, to which the Vendor is a party or by which it is bound;

 
 
(g)
except as disclosed in Schedule 4 - Legal and Regulatory Proceedings, there are
no actions, suits, proceedings, investigations, complaints, orders, directives,
or notices of defect or noncompliance by or before any court, governmental or
domestic commission, department, board, tribunal, or authority, or
administrative, licensing, or regulatory agency, body, or officer issued,
pending, or to the best of the Vendor’s knowledge threatened against or
affecting the Vendor or in respect of the Purchased Assets;

 
 
(h)
there is no requirement applicable to the Vendor to make any filing with, give
any notice to or to obtain any license, permit, certificate, registration,
authorization, consent or approval of, any governmental or regulatory authority
as a condition to the lawful consummation of the transactions contemplated by
this Agreement, except for the filings, notifications, licenses, permits,
certificates, registrations, consents and approvals described in Schedule 5 -
Consents, or that relate solely to the identity of the Purchaser or the nature
of any business carried on by the Purchaser  except for the notifications,
consents and approvals described in Schedule 5 - Consents;


 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(i)
with respect to the Purchased Assets, the Vendor has filed or caused to be filed
all material tax returns of Vendor which have become due (taking into account
valid extensions of time to file) prior to the date hereof, such returns are
accurate and complete in all material respects and Vendor has paid or caused to
be paid all taxes due, in each case to the extent Purchaser would incur
liability for Vendor’s failure to file such returns or pay such taxes.  There
are no outstanding tax liens that have been filed by any tax authority against
the Purchased Assets.  No claims are being asserted in writing with respect to
any taxes relating to the Vendor’s business for which Purchaser reasonably could
be held liable and Vendor knows of no basis for the assertion of any such claim;

 
 
(j)
the Vendor has never received any notice of or been prosecuted for
non-compliance with any Environmental Laws, nor has the Vendor settled any
allegation of non-compliance short of prosecution.  There are no orders or
directions relating to environmental matters requiring any work, repairs or
construction or capital expenditures to be made with respect to the Purchased
Assets, nor has the Vendor received notice of any of the same;

 
 
(k)
Schedule 3 - Intellectual Property, sets out all registered or pending
Intellectual Property (including particulars of registration or application for
registration, or continuances) and all licenses, registered user agreements and
other contracts that comprise or relate to Intellectual Property.  The
Intellectual Property comprises all trade or brand names, business names, trade
marks, service marks, copyrights, patents, trade secrets, know-how, inventions,
designs and other industrial or intellectual property necessary for use with the
Assets.  The Vendor is the beneficial owner of the Intellectual Property, free
and clear of all Encumbrances, and is not a party to or bound by any contract or
any other obligation whatsoever that limits or impairs its ability to sell,
transfer, assign or convey, or that otherwise affects, the Intellectual
Property.  No person has been granted any interest in or right to use all or any
portion of the Intellectual Property.  The use of the Assets does not infringe
upon the industrial or intellectual property rights, domestic or foreign, of any
other person.  The Vendor is not aware of a claim of any infringement or breach
of any industrial or intellectual property rights of any other person, nor has
the Vendor received any notice that the use of the Assets, including the use of
the Intellectual Property, infringes upon or breaches any industrial or
intellectual property rights of any other person, and the Vendor, after due
inquiry, has no knowledge of any infringement or violation of any of its rights
in the Intellectual Property.  The Vendor is not aware of any state of facts
that casts doubt on the validity or enforceability of any of the Intellectual
Property.  The Vendor has provided to the Purchaser a true and complete copy of
all contracts and amendments thereto that comprise or relate to the Intellectual
Property; and

 
 
(l)
there are no liabilities of the Vendor or its Associates or Affiliates, whether
or not accrued and whether or not determined or determinable, in respect of
which the Purchaser may become liable on or after the Closing Date.

 
6.
REPRESENTATIONS OF THE PURCHASER

 
6.1
The Purchaser represents and warrants to the Vendor as follows, with the intent
that the Vendor will rely thereon in entering into this Agreement and in
concluding the purchase and sale contemplated hereby, that:

 
 
(a)
the Purchaser is a corporation duly incorporated, validly existing, and in good
standing under the laws of the State of Nevada and has the power, authority, and
capacity to enter into this Agreement and to carry out its terms;

 
 
(b)
the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby has been duly and validly authorized by all
necessary corporate action on the part of the Purchaser, and this Agreement
constitutes a valid and binding obligation of the Purchaser enforceable against
the Purchaser in accordance with its terms; except as enforcement may be limited
by bankruptcy, insolvency and other laws affecting the rights of creditors
generally and except that equitable remedies may be granted only in the
discretion of a court of competent jurisdiction;


 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(c)
there is no requirement for the Purchaser to make any filing with, give any
notice to or obtain any license, permit, certificate, registration,
authorization, consent or approval of, any government or regulatory authority as
a condition to the lawful consummation of the transactions contemplated by this
Agreement;

 
 
(d)
neither the execution and delivery of this Agreement nor the performance of the
Purchaser’s obligations hereunder will violate or constitute a default under the
constating documents, by-laws, or articles of the Purchaser, any order, decree,
judgment, statute, by-law, rule, regulation, or restriction applicable to the
Purchaser, or any contract, agreement, instrument, covenant, mortgage or
security to which the Purchaser is a party or which are binding upon the
Purchaser; and

 
 
(e)
The Pledged Shares to be issued to the Vendor under this Agreement will, when so
issued, be duly authorized, validly issued, fully paid, non-assessable, free of
any Encumbrances and not subject to any preemptive rights or rights of first
refusal created by statute or the charter documents or Bylaws of Purchaser or
any agreement to which Purchaser is a party or is bound and will be issued in
compliance with federal and state securities laws.

 
7.
COVENANTS OF THE VENDOR

 
7.1
Between the date of this Agreement and the Closing Date, the Vendor covenants
and agrees that the Vendor:

 
 
(a)
will not sell or dispose of any of the Purchased Assets, except only the sale of
services in the ordinary course of business and will preserve the Purchased
Assets intact without any further Encumbrances;

 
 
(b)
will keep the Purchased Assets in their present state;

 
 
(c)
will maintain insurance coverage of the scope and in the amounts now held in
full force and effect and will give all notices and present all claims under all
policies of insurance in a due and timely fashion;

 
 
(d)
will afford the Purchaser and its authorized representatives full access during
normal business hours to the Purchased Assets and without limitation, all title
documents, abstracts of title, deeds, leases, contracts, financial statements,
policies, reports, licenses, books, records, and other such material relating to
the  Purchased Assets, and furnish such copies thereof and other information, as
the Purchaser may reasonably request;

 
 
(e)
will use its best efforts to procure and obtain at or prior to the Closing Date
all such consents, approvals, releases, and discharges as may be required to
effect the transactions contemplated hereby from all federal, state, municipal
or other governmental or regulatory bodies and from all other third parties as
necessary;

 
 
(f)
at the request of the Purchaser, the Vendor will execute such consents,
authorizations and directions as may be necessary to permit any inspection of
the Purchased Assets or to enable the Purchaser or its authorized
representatives to obtain full access to all files and records relating to the
Purchased Assets maintained by governmental or other public authorities;

 
 
(g)
will use its best efforts to take or cause to be taken all necessary corporate
action, steps and proceedings to approve and authorize validly and effectively
the transfer of the Purchased Assets to the Purchaser and the execution and
delivery of this Agreement and any other Agreements or documents contemplated
hereby and to cause all necessary meetings of members or managers of the Vendor
to be held for such purpose; and


 
- 7 -

--------------------------------------------------------------------------------

 
 
 
(h)
will not, without the prior written consent of the Purchaser, enter into any
transaction or refrain from doing any action that, if effected before the date
of this Agreement, would constitute a breach of any representation, warranty,
covenant or other obligation of the Vendor contained herein, and the Vendor will
not enter into any material supply agreements relating to the Purchased Assets
or make any material decisions or enter into any material contracts with respect
to the Purchased Assets without the consent of the Purchaser, which consent will
not be unreasonably withheld.

 
8.
COVENANTS OF THE PURCHASER

 
8.1
Between the date of this Agreement and the Closing Date, the Purchaser will make
all reasonable efforts to obtain and procure in co-operation with the Vendor all
consents, approvals, releases, and discharges required to effect the
transactions contemplated hereby.

 
9.
NON-COMPETITION

 
9.1
As a condition to, and in consideration of, the Purchaser entering into this
Agreement, the Vendor and other employees similarly situated to the Vendor,
covenant and agree with the Purchaser that for a period of 3 years from the
Closing Date, it will not, either directly or indirectly, as principal, agent,
owner, employee, partner, shareholder, advisor or otherwise howsoever own,
operate or engage in the operation of or have any financial interest in or
provide, directly or indirectly, financial assistance to any business operation,
whether a proprietorship, partnership, joint venture, private company or
otherwise howsoever, carrying on or engaged in any business identical with or
similar to the business carried on by the Purchaser worldwide applicable to the
countries of Guyana, Ghana, Zambia, Ethiopia and Libya. For the countries of
Phillipines and South Africa, Vendor shall grant the Purchaser a preferred
purchaser status which means that the Purchaser shall have the first right of
receiving deliveries of assets contracted and shall also have the option to lock
in agreed purchase consideration with the Vendor for future purchases upto
mutually agreed upon time limits;

 
9.2
The Vendor acknowledges and agrees that the obligations of this Agreement are
directly related to the asset purchase and are necessary to protect the
Purchaser’s legitimate business interests; and that the Purchaser’s need for the
covenants set forth in this Agreement is based on the following:  (i) the
substantial time, money and effort expended and to be expended by the Purchaser
in developing marketing plans and similar confidential information; and (ii) the
highly competitive nature of the Purchaser’s industry, including the premium
that competitors of the Purchaser place on acquiring proprietary and competitive
information.

 
10.
CONFIDENTIALITY

 
10.1
Except as and to the extent required by law, for a period of two (2) years after
the Closing Date, Purchaser and Vendor will not disclose or use, and will direct
their representatives not to disclose or use, to the detriment of the other
party any Confidential Information (as defined below) with respect to either
party furnished, or to be furnished, by either party or their respective
representatives at any time or in any manner other than in connection with its
evaluation of the Transaction. For the purposes of this paragraph, "Confidential
Information" means any information about either party stamped "confidential" or
identified in writing as such to one party by the other party promptly following
its disclosure, unless (i) such information is already known to the receiving
party or its representatives or to others not bound by a duty of confidentiality
or such information becomes publicly available through no fault of the receiving
party or its representatives, (b) the use of such information is necessary or
appropriate in making any filing or obtaining any consent or approval required
for the consummation of the Transaction or (c) the furnishing or use of such
information is required by or necessary or appropriate in connection with legal
proceedings. Upon the written request of the disclosing party the receiving
party will promptly return or destroy any Confidential Information in its
possession and certify in writing to the disclosing party that it has done so.


 
- 8 -

--------------------------------------------------------------------------------

 
 
11.
INDEMNIFICATION, REMEDIES, SURVIVAL

 
11.1
Certain Definitions

 
For the purposes of this Clause 12 the terms “Loss” and “Losses” mean any and
all demands, claims, actions or causes of action, assessments, losses, damages,
liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by the Vendor or the Purchaser including damages for lost profits or
lost business opportunities.
 
11.2
Agreement of Vendor to Indemnify

 
Vendor will indemnify, defend, and hold harmless, to the full extent of the law,
for a period of three years from the Closing Date, the Purchaser from, against,
and in respect of any and all Losses asserted against, relating to, imposed
upon, or incurred by the Purchaser by reason of, resulting from, based upon or
arising out of:
 
 
(a)
the breach by Vendor of any representation or warranty of Vendor contained in or
made pursuant to this Agreement, any Vendor document or any certificate or other
instrument delivered pursuant to this Agreement; or

 
 
(b)
the breach or partial breach by Vendor of any covenant or agreement of Vendor
made in or pursuant to this Agreement, any Vendor document or any certificate or
other instrument delivered pursuant to this Agreement.

 
11.3
Agreement of Purchaser to Indemnify

 
Purchaser will indemnify, defend, and hold harmless, to the full extent of the
law, for a period of three years from the Closing Date, Vendor from, against,
for, and in respect of any and all Losses asserted against, relating to, imposed
upon, or incurred by Vendor by reason of, resulting from, based upon or arising
out of:
 
 
(a)
the breach by Purchaser of any representation or warranty of Purchaser contained
in or made pursuant to this Agreement, any Purchaser document or any certificate
or other instrument delivered pursuant to this Agreement; or

 
 
(b)
the breach or partial breach by Purchaser of any covenant or agreement of
Purchaser made in or pursuant to this Agreement, any Purchaser document or any
certificate or other instrument delivered pursuant to this Agreement.

 
12.
SURVIVAL OF REPRESENTATIONS AND WARRATNIES

 
12.1
The representations, warranties, covenants, and agreements of the Vendor
contained herein and those contained in the documents and instruments delivered
pursuant hereto or in connection herewith will survive the Closing Date for a
period of eighteen months, and notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases the Vendor of such representation,
warranty, covenant, or agreement), or any investigation by the Purchaser, same
will remain in full force and effect.

 
12.2
The representations, warranties, covenants, and agreements of the Purchaser
contained herein and those contained in the documents and instruments delivered
pursuant hereto or in connection herewith will survive the Closing Date for a
period of eighteen months, and notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases the Purchaser of such representation,
warranty, covenant, or agreement), or any investigation by the Vendor, same will
remain in full force and effect.


 
- 9 -

--------------------------------------------------------------------------------

 
 
13.
CONDITIONS PRECEDENT

 
13.1
The obligation of the Purchaser to consummate the transactions herein
contemplated is subject to the fulfillment of each of the following conditions
precedent at the times stipulated:

 
 
(a)
that the representations and warranties of the Vendor contained herein are true
and correct on and as at the Closing Date with the same force and effect as if
such representations and warranties were made as at the Closing Date, except as
may be in writing disclosed to and approved by the Purchaser;

 
 
(b)
that all the terms, covenants, conditions, agreements, and obligations hereunder
on the part of the Vendor to be performed or complied with at or prior to the
Closing Date, including in particular the Vendor’s obligation to deliver the
documents and instruments herein provided for in Clause 15, have been performed
and complied with as at the Closing Date;

 
 
(c)
that between the date hereof and the Closing Date no change, event, or
circumstance has occurred which materially adversely affects the Purchased
Assets or which, significantly reduces the value of the Purchased Assets to the
Purchaser;

 
 
(d)
that between the date hereof and the Closing Date there has not been any
substantial loss, damage, or destruction, whether or not covered by insurance,
to any of the Purchased Assets;

 
 
(e)
no legal or regulatory action or proceeding will be pending or threatened by any
person to enjoin, restrict or prohibit the purchase and sale of the Purchased
Assets contemplated hereby;

 
 
(f)
that at the Closing Date, there will have been obtained from all appropriate
federal, state, municipal or other governmental or administrative bodies such
licenses, permits, consents, approvals, certificates, registrations and
authorizations as are required to be obtained by the Vendor to permit the change
of ownership of the Purchased Assets contemplated hereby, and all notices,
consents and approvals with respect to the transfer or assignment of any
contracts;

 
 
(g)
that at the Closing Date, the Vendor will have given or obtained the notices,
consents and approvals described in Schedule 5 - Consents, in each case in form
and substance satisfactory to the Purchaser, acting reasonably;

 
13.2
The foregoing conditions of Clause 14.1 are for the exclusive benefit of the
Purchaser and may be waived in whole or in part by the Purchaser at any
time.  If any of the conditions contained in Clause 14.1 will not be performed
or fulfilled at or prior to the Closing Date to the satisfaction of the
Purchaser, acting reasonably, the Purchaser, may, by notice to the Vendor,
terminate this Agreement and the obligations of the Vendor and the Purchaser
under this agreement, provided that the Purchaser may also bring an action
pursuant to Clause 12.2 against the Vendor for damages suffered by the Purchaser
where the non-performance or non-fulfillment of the relevant condition is as a
result of a breach of covenant, representation or warranty by the Vendor.

 
13.3
The obligation of the Vendor to consummate the transactions herein contemplated
is subject to the fulfillment of each of the following conditions precedent at
the times stipulated:

 
 
(a)
that the representations and warranties of the Purchaser contained herein are
true and correct on and as of the Closing Date with the same force and effect as
if such representations and warranties were made as at the Closing Date, except
as may be in writing disclosed to and approved by the Vendor; and


 
- 10 -

--------------------------------------------------------------------------------

 
 
 
(b)
that all terms, covenants, conditions, agreements, and obligations hereunder on
the part of the Purchaser to be performed or complied with at or prior to the
Closing, including in particular the Purchaser’s obligation to deliver the
documents and instruments herein provided for in Clause 16, have been performed
and complied with as at the Closing.

 
13.4
The foregoing conditions of Clause 14.3 are for the exclusive benefit of the
Vendor and may be waived in whole or in part by the Vendor at any time.  If any
of the conditions contained in Clause 14.3 will not be performed or fulfilled at
or prior to the Closing Date to the satisfaction of the Vendor acting
reasonably, the Vendor may, by notice to the Purchaser, terminate this Agreement
and the obligations of the Vendor and the Purchaser under this Agreement,
provided that the Vendor may also bring an action pursuant to Clause 12.3
against the Purchaser for damages suffered by it where the non-performance or
non-fulfillment of the relevant condition is as a result of a breach of
covenant, representation or a warranty by the Purchaser.

 
14.
TRANSACTIONS OF THE VENDOR AT THE CLOSING

 
14.1
At the Closing Date, the Vendor will execute and deliver or cause to be executed
and delivered all deeds, conveyances, bills of sale, transfers, assignments,
agreements, certificates, documents, and instruments as may be necessary to
effectively vest good and marketable title to the Purchased Assets in the
Purchaser free and clear of any Encumbrances and without limiting the foregoing,
will execute and deliver or cause to be executed and delivered:

 
 
(a)
a bill of sale (Absolute) for the Purchased Assets;

 
 
(b)
all consents, approvals, releases, and discharges as may be required to effect
the transactions contemplated hereby, including in particular those described in
Schedule 5 - Consents;

 
 
(c)
a certificate of the Vendor dated the Closing Date, acceptable in form and
content to the legal advisors for the Purchaser, certifying that the conditions
set out in Clause 14.1 have been satisfied;

 
 
(d)
executed  releases by any third parties which have any Encumbrances against the
Purchased Assets;

 
 
(e)
a subscription agreement for the Pledged Shares in the form as set out in
Schedule 6; and

 
 
(f)
all such other documents and instruments as the Purchaser’s legal advisors may
reasonably require.

 
15.
TRANSACTIONS OF THE PURCHASER AT THE CLOSING

 
15.1
At the Closing the Purchaser will deliver or cause to be delivered to the
Vendor:

 
 
(a)
Irrevocable instructions to the transfer agent of the Purchaser as to the
issuance of the Pledged Shares, in form and substance satisfactory to the
Vendor;

 
 
(b)
a certified copy of a resolution of the Directors of the Purchaser duly passed
authorizing the execution and delivery of this Agreement and the completion of
the transactions contemplated hereby;

 
 
(c)
a certificate of an officer of the Purchaser dated as of the Closing Date,
acceptable in form and content to the legal advisors for the Vendor, certifying
that the conditions precedent set out in Clause 14.3 have been satisfied; and

 
 
(d)
all such other documents and instruments as the Vendor or its legal advisors may
reasonably require.


 
- 11 -

--------------------------------------------------------------------------------

 
 
16.
TAXES

 
16.1
All sales, use and other transfer taxes payable in respect of the transactions
arising out of the purchase of the Assets as contemplated hereby will be paid by
the Vendor upto the seaport of Mumbai.

 
17.
FURTHER ASSURANCES

 
17.1
From time to time subsequent to the Closing Date, the parties covenant and
agree, at the expense of the requesting party, to promptly execute and deliver
all such further documents and instruments and do all such further acts and
things as may be required to carry out the full intent and meaning of this
Agreement and to effect the transactions contemplated hereby.

 
18.
ASSIGNMENT

 
18.1
This Agreement may not be assigned by any party hereto without the prior written
consent of the other parties hereto.

 
19.
SUCCESSORS AND ASSIGNS

 
19.1
This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 
20.
COUNTERPARTS

 
20.1
This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

 
21.
NOTICES

 
21.1
Any notice required or permitted to be given under this Agreement will be in
writing and may be given by personal service or by prepaid registered mail, and
addressed to the proper party or transmitted by electronic facsimile generating
proof of receipt of transmission at the address or facsimile number stated
below:

 
 
(a)
if to the Vendor:



Ankur Scientific Energy Technologies Private Limited,
ANKUR’,  Near Old Sama Jakat Naka, Sama Road,
Baroda-390008, Gujarat, India
Facsimile No.:+91-265-2794042.


 to the Purchaser:
 
Clenergen Corporation
6165 NW 123rd
Coral Lane, Florida 33076
 
Facsimile No.: +44 (0) 207 7690028

 
- 12 -

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Morit Hock Hamroff & Horowitz LLP,
 
400, Garden City Plaza,
 
Garden City, NJ 11530, USA
 
Attn: Dennis O’Rourke Esq., Of Counsel
 
Facsimile:+1  (516) 873-2010
 
or to such other address or facsimile number as any party may specify by
notice.  Any notice sent by registered mail as aforesaid will be deemed
conclusively to have been effectively given on the fifth business day after
posting; but if at the time of posting or between the time of posting and the
third business day thereafter there is a strike, lockout or other labour
disturbance affecting postal service, then such notice will not be effectively
given until actually received.  Any notice transmitted by electronic facsimile
will be deem conclusively to have been effectively given if evidence of receipt
is obtained before 5:00 p.m. (recipient’s time) on a Business Day, and otherwise
on the Business Day next following the date evidence of receipt of transmission
is obtained by the sender.
 
22.
TENDER AND EXTENSIONS

 
22.1
Tender may be made upon the Vendor or Purchaser or upon the legal advisors for
the Vendor or Purchaser and such legal advisors are expressly authorized by
their respective clients to confirm extensions of the Closing Date.

 
23.
REFERENCE DATE

 
23.1
This Agreement is dated for reference as of the date first above written, but
will become binding as of the date of execution and delivery by all parties
hereto and subject to compliance with the terms and conditions hereof, the
transfer and possession of the Purchased Assets will be deemed to take effect as
at the close of business on the Closing Date.  References herein to the date of
the Agreement or to the date hereof shall be deemed to mean the date set forth
in the preamble to this Agreement.

 
24.
REFERENCES TO AGREEMENT

 
24.1
The terms “this Agreement”, “hereof’, “herein”, “hereby”, “hereto”, and similar
terms refer to this Agreement and not to any particular clause, paragraph or
other part of this Agreement.  References to particular clauses are to clauses
of this Agreement unless another document is specified.

 
IN WITNESS WHEREOF the parties have executed and delivered these presents on the
dates indicated below.
 
Ankur Scientific Energy Technologies Private Limited


Per:
/s/ Ankur Jain
   
Ankur Jain, Managing Director
       
Dated:
April 24, 2010
 


 
- 13 -

--------------------------------------------------------------------------------

 
 
CLENERGEN CORPORATION


Per:
/s/ Mark Quinn
   
Mark Quinn, Chief Executive Officer
       
Dated:
April 24, 2010
 


 

--------------------------------------------------------------------------------

 
 
LIST OF SCHEDULES


Schedule
 
Description
     
1
  
Purchased Assets

 
SCHEDULE 1
DESCRIPTION OF PURCHASED ASSETS


As per attached quotation certified by the Vendor for installation at any
location specified by the Purchaser in Phillipines


Limited Notice To Proceed Agreement

 

--------------------------------------------------------------------------------

 
